


110 HR 7129 IH: Preexisting Condition Exclusion

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7129
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Ways and Means,
			 Rules, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for innovation in health care through a
		  demonstration program to expand coverage under the State Child Health Insurance
		  Program through an employer buy-in, through access to health benefits through
		  regional State arrangements, and through State initiatives that expand coverage
		  and access, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Several Approaches to Reduce
			 the Uninsured Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Promotion under ERISA of State-based expansion of health
				care coverage
					Sec. 101. Exemption from ERISA preemption for State
				comprehensive health care programs.
					Sec. 102. State coverage buy-in arrangements and small employer
				coverage buy-in arrangements.
					Sec. 103. Exemption from preemption to permit pay or play under
				State law.
					Sec. 104. Exemption from preemption to permit mandates for data
				collection under State law relating to group health plans.
					Title II—Health Partnership Through Creative
				Federalism
					Sec. 201. Short title.
					Sec. 202. State health reform projects.
					Sec. 203. Effective date.
					Title III—Demonstration Project for Employer Buy-In
					Sec. 301. Demonstration project for employer
				buy-in.
					Title IV—Access to Health Benefits Through Regional State
				Arrangements
					Sec. 401. Promoting access through regional State arrangements
				under a demonstration project.
					Sec. 402. Transparency and accountability for health benefit
				plans.
					Title V—Amendments Relating to Preexisting Condition
				Exclusion
					Sec. 501. Short title.
					Sec. 502. Amendments relating to preexisting condition
				exclusions under group health plans.
					Sec. 503. Amendments relating to preexisting condition
				exclusions in health insurance coverage in the individual market.
				
			IPromotion under
			 ERISA of State-based expansion of health care coverage
			101.Exemption from ERISA
			 preemption for State comprehensive health care programs
				(a)Exemption from
			 preemptionSection 514(b) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144(b)) is
			 amended—
					(1)by redesignating
			 paragraph (9) as paragraph (10); and
					(2)by inserting after
			 paragraph (8) the following new paragraph:
						
							(9)(A)Except as provided in
				subparagraph (B), subsection (a) shall not apply to any program established by
				or under the laws of any State which is listed pursuant to section 721 as a
				State comprehensive health care program (as defined in section 722(a)).
								(B)Nothing in subparagraph (A) shall be
				construed to exempt from subsection (a) any State tax law relating to employee
				benefit plans.
								(C)Notwithstanding subparagraph (A),
				parts 1 and 4 of this subtitle, and the preceding sections of this part to the
				extent they govern matters which are governed by the provisions of such parts 1
				and 4, shall supersede any program described in subparagraph (A), but the
				Secretary may enter into cooperative arrangements under this paragraph and
				section 506 with officials of the State involved to assist them in effectuating
				the policies of the provisions of such program which are superseded by such
				parts 1 and 4 and the preceding sections of this
				part.
								.
					(b)State
			 comprehensive health care programs
					(1)In
			 generalPart 7 of subtitle B of title I of such Act (29 U.S.C.
			 1181 et seq.) is amended—
						(A)by redesignating
			 subpart C ad subpart D; and
						(B)by inserting after
			 subpart B the following new subpart:
							
								CState
				comprehensive health care programs
									721.Designation of
				State comprehensive health care programs exempt from Federal
				preemptionThe Secretary
				shall, for purposes of the application section 514(b)(9), establish and
				maintain a comprehensive list of which programs (if any) established by or
				under the laws of each State constitute, as determined by the Secretary, State
				comprehensive health care programs. The Secretary shall undertake an ongoing
				review of such list so as to ensure such list remains comprehensive and
				exclusive of any programs which may have ceased to be State comprehensive
				health care programs. Such list shall be periodically published in the Federal
				Register and maintained so as to be readily accessible to the general
				public.
									722.Requirements
										(a)In
				generalFor purposes of this
				subpart and section 514(b)(9), the term State comprehensive health care
				program means a program established by or under the laws of any State
				under which—
											(1)residents of such
				State are required to obtain and maintain health insurance coverage meeting the
				Federal threshold of adequate medical care,
											(2)each employer employing individuals in such
				State—
												(A)that is not a
				small employer within the meaning of subsection (c) for a calendar year,
												(B)that does not
				otherwise provide group health plan coverage for its employees which provides
				benefits meeting the criteria for the Federal threshold of adequate medical
				care (as described in subsection (d)) for such calendar year, and
												(C)in whose case the
				Secretary has not waived the requirements of this subsection for such calendar
				year pursuant to subsection (e) on the basis of substantial business
				hardship,
												is
				required to establish and maintain a group health plan for such employees for
				such calendar year providing benefits which meet the Federal threshold of
				adequate medical care.(b)Single program
				per StateA program may be considered a State comprehensive
				health care program in connection with any State only if it is the only such
				program in effect by or under the laws of such State.
										(c)Federal
				threshold of adequate medical careFor purposes of this section,
				the term Federal threshold of adequate medical care means the
				package of benefits constituting medical care which the Comprehensive Health
				Care Commission currently maintains as the Federal threshold of adequate
				medical care as prescribed pursuant to section 723(f)(1).
										(d)Small
				employers
											(1)In
				generalFor purposes of subsection (a)(2), the term `small
				employer' means, with respect to a calendar year, an employer who employed an
				average of at least 2 but not more than 100 employees on business days during
				the preceding calendar year and who employs at least 2 employees on the first
				day of the current calendar year. For purposes of the preceding sentence, all
				persons treated as a single employer under subsection (b), (c), (m), or (o) of
				section 414 of the Internal Revenue Code of 1986 shall be treated as 1
				employer.
											(2)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the preceding calendar year, the determination of
				whether such employer is a small employer shall be based on the average number
				of employees that it is reasonably expected such employer will employ on
				business days in the current calendar year.
											(3)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
											(e)Exception
				allowed for employers otherwise providing group health plan
				coverageFor purposes of
				subsection (a)(2), an employer shall be treated, for any current calendar year,
				as otherwise providing coverage of an employee under a group health plan for
				its employees which meets the criteria for the Federal threshold of adequate
				medical care if, with respect to such calendar year, such employee—
											(1)was eligible under
				such a group health plan maintained by the employer for the preceding calendar
				year, or
											(2)may be reasonably
				expected to be eligible during the current calendar year under a group health
				plan referred to in paragraph (1).
											(f)Waiver in cases
				of substantial business hardship
											(1)In
				generalIf an employer is unable to satisfy the requirements of
				subsection (a) for any calendar year without substantial business hardship and
				application of such requirements for such calendar year would be adverse to the
				interests of plan participants in the aggregate, the Secretary may waive the
				requirements of subsection (a) for such calendar year. The Secretary shall not
				waive such requirements with respect to a plan for more than 3 of any 15
				consecutive calendar years.
											(2)Determination of
				substantial business hardshipFor purposes of this section, the
				factors taken into account in determining substantial business hardship shall
				include (but shall not be limited to) whether or not—
												(A)the employer is
				operating at an economic loss,
												(B)there is
				substantial unemployment or under-employment in the trade or business and in
				the industry concerned,
												(C)the sales and
				profits of the industry concerned are depressed or declining, and
												(D)it is reasonable to
				expect that the plan will be established or maintained only if the waiver is
				granted.
												723.Comprehensive
				Health Care Commission
										(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall establish a commission to be known as the Comprehensive Health Care
				Commission (referred to in this section as the
				Commission).
										(b)Membership
											(1)Number and
				appointmentThe Commission shall be composed of 15 members
				appointed by the Secretary, in consultation with the Secretary of Health and
				Human Services.
											(2)Qualifications
												(A)In
				generalThe membership of the Commission shall include—
													(i)consumers of
				health services that represent those individuals who have not had insurance
				within 2 years of appointment, that have had chronic illnesses, including
				mental illness, are disabled, and those who receive insurance coverage through
				medicare and medicaid; and
													(ii)individuals with
				expertise in financing and paying for benefits and access to care, business and
				labor perspectives, and providers of health care. The membership shall reflect
				a broad geographic representation and a balance between urban and rural
				representatives.
													(B)Prohibited
				appointmentsMembers of the Commission shall not include Members
				of Congress or other elected government officials (Federal, State, or local).
				Individuals appointed to the Commission shall not be paid employees or
				representatives of associations or advocacy organizations involved in the
				health care system.
												(c)Periods of
				appointmentMembers of the Commission shall serve for terms of 6
				years, except that, of the members first appointed—
											(1)5 shall serve for
				a term of 2 years,
											(2)5 shall serve for a
				term of 4 years, and
											(3)5 shall serve for
				a term of 6 years,
											as designated by the Secretary at
				the time of appointment. Any vacancies shall not affect the power and duties of
				the Commission but shall be filled in the same manner as the original
				appointment.(d)Designation of
				the chairpersonThe Secretary shall designate the chairperson of
				the Commission.
										(e)SubcommitteesThe
				Commission may establish subcommittees if doing so increases the efficiency of
				the Commission in completing its tasks.
										(f)Duties
											(1)In
				generalThe Commission shall prescribe, and from time to time
				revise as the Commission deems appropriate, a package of benefits constituting
				medical care which it determines to be, for purposes of this part, the Federal
				threshold of adequate medical care.
											(2)HearingsThe
				Commission may hold hearings which are determined by the Commission to be
				necessary by the Commission in carrying out its duties.
											(3)Community
				meetings
												(A)In
				generalNot later than 1 year after the date on which all the
				members of the Commission have been appointed under subsection (b)(1) and
				appropriations are first made available to carry out this section, the
				Commission shall annually provide for health care community meetings throughout
				the United States (in this paragraph referred to as community
				meetings). Such community meetings may be geographically or regionally
				based.
												(B)Frequency of
				meetingsThe Commission shall ensure that community meetings are
				held with such frequency as to ensure that the Commission receives information
				that reflects, on an ongoing basis—
													(i)the geographic
				differences throughout the United States;
													(ii)diverse
				populations; and
													(iii)a balance among
				urban and rural populations.
													(C)Meeting
				requirements
													(i)FacilitatorA
				State health officer may be the facilitator at the community meetings.
													(ii)AttendanceAt
				least 1 member of the Commission shall attend and serve as chair of each
				community meeting. Other members may participate through interactive
				technology.
													(iii)TopicsThe
				community meetings shall, at a minimum, address the following questions:
														(I)What health care
				benefits and services should be provided?
														(II)How does the
				American public want health care delivered?
														(III)How should
				health care coverage be financed?
														(IV)What trade-offs
				are the American public willing to make in either benefits or financing to
				ensure access to affordable, high quality health care coverage and
				services?
														(iv)Interactive
				technologyThe Commission may encourage public participation in
				community meetings through interactive technology and other means as determined
				appropriate by the Commission.
													(g)Administration
											(1)Executive
				DirectorThere shall be an Executive Director of the Commission
				who shall be appointed by the chairperson of the Commission in consultation
				with the members of the Commission.
											(2)CompensationWhile
				serving on the business of the Commission (including travel time), a member of
				the Commission shall be entitled to compensation at the per diem equivalent of
				the rate provided for level IV of the Executive Schedule under section 5315 of
				title 5, United States Code, and while so serving away from home and the
				member's regular place of business, a member may be allowed travel expenses, as
				authorized by the chairperson of the Commission. For purposes of pay and
				employment benefits, rights, and privileges, all personnel of the Commission
				shall be treated as if they were employees of the Senate.
											(3)Information from
				Federal agenciesThe Commission may secure directly from any
				Federal department or agency such information as the Commission considers
				necessary to carry out this section. Upon request of the Commission, the head
				of such department or agency shall furnish such information.
											(4)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
											(h)DetailNot
				more than 10 Federal Government employees employed by the Department of Labor
				and 10 Federal Government employees employed by the Department of Health and
				Human Services may be detailed to the Commission under this section without
				further reimbursement. Any detail of an employee shall be without interruption
				or loss of civil service status or privilege.
										(i)Temporary and
				intermittent servicesThe chairperson of the Commission may
				procure temporary and intermittent services under section 3109(b) of title 5,
				United States Code, at rates for individuals which do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of such title.
										(j)Annual
				reportNot later than 1 year after the date of enactment of this
				Act, and annually thereafter, the Commission shall report to Congress and make
				public a detailed description of the expenditures of the Commission used to
				carry out its duties under this section.
										(k)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $3,000,000 for each fiscal year beginning on or after October
				1,
				2008.
										.
						(2)Conforming
			 amendmentsThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 713 the following new
			 items:
						
							
								Subpart C—State comprehensive health care programs
								Sec. 721. Designation of State comprehensive health care
				programs exempt from Federal preemption.
								Sec. 722. Requirements.
								Sec. 723. Comprehensive Health Care
				Commission.
							
							.
					102.State coverage
			 buy-in arrangements and small employer coverage buy-in arrangements
				(a)Authorization
			 for inclusion of individuals as participants in group health plans under State
			 coverage buy-In arrangementsSection 404 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end
			 the following new subsection:
					
						(e)(1)Any requirement of the
				preceding provisions of this section or any other provision of this title shall
				not be treated as violated by reason of the entry of the plan administrator
				into a State coverage buy-in arrangement or the treatment as a participant
				under the plan, pursuant to such an arrangement, of an individual who is not an
				employee, former employee, or member or former member of an employee
				organization described in section 3(7)(A) in connection with the plan.
							(2)For purposes of paragraph (1), the
				term State coverage buy-in arrangement means an arrangement
				entered into between the plan administrator of a group health plan and a State
				pursuant to which—
								(A)individuals who are residents of such
				State, are identified under the arrangement, and are not otherwise participants
				(within the meaning of section 3(7)(A)) in the plan are treated as participants
				in the plan,
								(B)premiums are payable to the plan, by
				such individuals, by the State on behalf of such individuals, or by both, in
				total amounts equivalent to the total cost of coverage of the individuals and
				their beneficiaries under the plan, and
								(C)the Secretary determines, under a
				procedure providing for determinations prior to the entry into the arrangement,
				and annually thereafter during the term of the arrangement, that the
				arrangement is—
									(i)administratively feasible,
									(ii)in the interests of the plan and
				of its participants and beneficiaries, and
									(iii)protective of the rights of
				participants and beneficiaries of the plan.
									(3)A fiduciary of a group health plan
				shall have the same fiduciary duties with respect to participants and their
				beneficiaries who are covered under a group health plan solely by reason of a
				State coverage buy-in arrangement as are applicable with respect to individuals
				who are otherwise participants or beneficiaries under the
				plan.
							.
				(b)Authorization for
			 inclusion of employees of small employers as participants in group health plans
			 of large employers under small employer coverage buy-In
			 arrangementsSection 404 of
			 such Act (as amended by subsection (a)) is amended further by adding at the end
			 the following new subsection:
					
						(f)(1)Any requirement of the
				preceding provisions of this section or any other provision of this title shall
				not be treated as violated by reason of the entry of a small employer into a
				small employer coverage buy-in arrangement with the plan administrator of a
				large employer group health plan or the treatment as a participant under the
				plan, pursuant to such an arrangement, of an individual who is an employee of
				the small employer and who is not an employee or former employee of the plan
				sponsor of the plan or a member or former member of an employee organization
				referred to in section 3(7)(A) in connection with the plan.
							(2)For purposes of paragraph (1), the
				term small employer coverage buy-in arrangement means an
				arrangement entered into between a small employer referred to in paragraph (1)
				and a plan administrator of a large employer group health plan referred to in
				paragraph (1) pursuant to which—
								(A)individuals who are employees of the
				small employer, are identified under such arrangement, and are not otherwise
				participants (within the meaning of section 3(7)(A)) in the plan are treated as
				participants in the plan,
								(B)premiums are payable to the plan, by
				such individuals, by the small employer, or by both, in total amounts
				equivalent to the total cost of coverage of such individuals and their
				beneficiaries under the plan, and
								(C)the Secretary determines, under a
				procedure providing for determinations prior to the entry into the arrangement,
				and annually thereafter during the term of the arrangement, that the
				arrangement is—
									(i)administratively feasible,
									(ii)in the interests of the plan and
				of its participants and beneficiaries, and
									(iii)protective of the rights of
				participants and beneficiaries of the plan.
									(3)A fiduciary of a group health plan
				shall have the same fiduciary duties with respect to participants and their
				beneficiaries who are covered under a group health plan solely by reason of a
				small employer coverage buy-in arrangement as are applicable with respect to
				individuals who are otherwise participants or beneficiaries under the
				plan.
							(4)For purposes of this subsection—
								(A)(i)The term small
				employer means, in connection with the calendar year in which the
				arrangement referred to in paragraph (1) is entered into, an employer who, on
				business days during the period commencing with the preceding calendar year and
				ending on the date on which the arrangement referred to in paragraph (1) is
				entered into, employed an average of at least 2 but not more than 50
				employees.
									(ii)For purposes of this
				subparagraph—
										(I)rules similar to the rules under
				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
				of 1986 shall apply for purposes of treating persons as a single
				employer;
										(II)in the case of an employer which
				was not in existence throughout the period described in subparagraph (A), the
				determination of whether the employer is a small employer shall be based on the
				average number of employees that it is reasonably expected the employer will
				employ on business days in the calendar year during which the arrangement
				referred to in paragraph (1) is entered into; and
										(III)any reference in this
				subparagraph to an employer shall include a reference to any predecessor of the
				employer.
										(B)The term large employer group
				health plan means a group health plan with respect to which the plan
				sponsor is not a small employer in connection with the calendar year in which
				the arrangement referred to in paragraph (1) is entered
				into.
								.
				(c)Conforming
			 amendments
					(1)Inclusion in
			 definition of participantSection 3(7) of such Act (29 U.S.C.
			 1002(7)) is amended—
						(A)by inserting
			 (A) after (7); and
						(B)by adding at the
			 end the following new subparagraph:
							
								(B)In connection with a group health
				plan (as defined in section 733(a)), the term participant includes
				any individual not described in subparagraph (A) who is treated as a
				participant in connection with a State coverage buy-in arrangement entered into
				pursuant to section 404(e) or a small employer coverage buy-in arrangement
				entered into pursuant to section
				404(f).
								.
						(2)Exclusion from
			 definition of multiple employer welfare arrangementSection
			 3(40)(A) of such Act (29 U.S.C. 1002(40((A)) is amended—
						(A)in clause (ii), by
			 striking or;
						(B)in clause (iii),
			 by striking association. and inserting association,
			 or; and
						(C)by adding at the
			 end the following new clause:
							
								(iv)pursuant to subsection (e) or (f)
				of section
				404.
								.
						(d)Credit for
			 premiums paid under State coverage buy-In arrangements
					(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
						
							45Q.Premiums paid
				under qualified coverage buy-in arrangements
								(a)General
				ruleFor purposes of section 38, the qualified coverage buy-in
				arrangement credit determined under this section for any taxable year is the
				aggregate amount paid in the taxable year as premiums for qualified
				participants under a qualified coverage buy-in arrangement.
								(b)DefinitionsFor
				purposes of this section—
									(1)Qualified
				coverage buy-in arrangementThe term qualified coverage
				buy-in arrangement means—
										(A)a State coverage
				buy-in arrangement, and
										(B)a small employer
				coverage buy-in arrangement.
										(2)State coverage
				buy-in arrangement; small employer coverage buy-in
				arrangementThe terms State coverage buy-in
				arrangement and small employer coverage buy-in arrangement
				have the respective meanings given such terms by subsections (e)(2) and (f)(2)
				of section 404 of the Employee Retirement Income Security Act of 1974.
									(3)Qualified
				participantThe term qualified participant means a
				participant (as defined in section 3(7)(B) of the Employee Retirement Income
				Security Act of 1974).
									(4)PremiumThe
				term premium means the applicable premium (as defined in section
				4980B(f)(4)).
									.
					(2)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end the following new paragraph:
						
							(34)State coverage buy-in arrangement credit
				determined under section
				45Q(a).
							.
					(3)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 45Q. Premiums paid under State coverage buy-in
				arrangements.
							
							.
					(e)Effective
			 datesThe amendments made by subsections (a), (b), and (c) shall
			 apply with respect to arrangements entered into after December 31, 2008. The
			 amendments made by subsection (d) shall apply to costs paid or incurred in
			 taxable years beginning after December 31, 2008.
				103.Exemption from
			 preemption to permit pay or play under State lawSection 514(b) of the Employee Retirement
			 Income Security Act of 1974 (as amended by section 201) is amended
			 further—
				(1)by redesignating
			 paragraph (10) as paragraph (11); and
				(2)by inserting after
			 paragraph (9) the following new paragraph:
					
						(10)Subsection (a) shall not apply to any
				provision of State law to the extent it provides an assessment against an
				employer, or a credit against an otherwise applicable assessment against an
				employer, based on whether, or the extent to which, such employer makes
				contributions to a group health plan established or maintained by such
				employer, if such provision does not condition the applicability of the
				assessment or credit on the satisfaction of any requirement applicable to such
				plan.
						.
				104.Exemption from
			 preemption to permit mandates for data collection under State law relating to
			 group health plansSection
			 514(b) of the Employee Retirement Income Security Act of 1974 (as amended by
			 the preceding provisions of this title) is amended further—
				(1)by redesignating
			 paragraph (11) as paragraph (12); and
				(2)by inserting after
			 paragraph (10) the following new paragraph:
					
						(10)(A)Subsection (a) shall not
				apply to any provision of State law to the extent such provision—
								(i)provides for the collection from the
				plan sponsor or plan administrator of a group health plan, by the agency or
				instrumentality of the State responsible for the administration or enforcement
				of any State law regulating insurance or medical care (as defined in section
				733(a)(2)), of information relating to the cost and availability of such
				medical care through group health insurance coverage or access of individuals
				to such coverage, or
								(ii)provides for the enforcement of any
				State law described in clause (i).
								(B)For purposes of subparagraph (A), any
				provision of State law providing for the extent of the information described in
				subparagraph (A)(i) to be collected or the timing allowed for compliance with
				requests for such information shall be treated as a provision of State law
				referred to in subparagraph
				(A)(i).
							.
				IIHealth Partnership
			 Through Creative Federalism
			201.Short
			 titleThis title may be cited
			 as the Health Partnership Through
			 Creative Federalism Act.
			202.State health
			 reform projects
				(a)Purposes;
			 Establishment of State Health Care Expansion and Improvement Program
					(1)PurposesThe
			 purposes of the programs approved under this section shall include—
						(A)achieving the
			 goals of increased health coverage and access; and
						(B)testing
			 alternative reforms, such as building on the public or private health systems,
			 or creating new systems, to achieve the objectives of this title.
						(2)Intent of
			 congressIt is the intent of Congress that—
						(A)the programs
			 approved under this title each comprise significant coverage expansions;
						(B)taken as a whole,
			 such programs should be diverse and balanced in their approaches to covering
			 the uninsured; and
						(C)each such program
			 should be rigorously and objectively evaluated, so that the State programs
			 developed pursuant to this title may guide the development of future State and
			 national policy.
						(b)Applications by
			 States and Local Governments
					(1)Entities that
			 may apply
						(A)In
			 generalA State may apply for a State health care expansion and
			 improvement program for the entire State (or for regions of the State) under
			 paragraph (2).
						(B)Regional and
			 sub-State groupsA regional entity consisting of more than one
			 State or one or more local governments within a State may apply for a
			 multi-State or a sub-State, respectively, health care expansion and improvement
			 program for the region or area involved.
						(C)State
			 definedIn this title, the term State means the 50
			 States, the District of Columbia, and the Commonwealth of Puerto Rico. Such
			 term shall include a regional entity described in subparagraph (B).
						(2)Submission of
			 applicationIn accordance with this section, each State or
			 regional entity desiring to implement a State health care expansion and
			 improvement program may submit an application to the State Health Coverage
			 Innovation Commission under subsection (c) for approval.
					(3)Local government
			 applicationsWhere a State fails to submit an application under
			 this section, a unit of local government of such State, or a consortium of such
			 units of local governments, may submit an application directly to the
			 Commission for programs or projects under this subsection. Such an application
			 shall be subject to the requirements of this section.
					(c)State Health
			 Coverage Innovation Commission
					(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall establish a State Health Coverage Innovation Commission (referred to in
			 this section as the Commission).
					(2)MembershipThe
			 Commission shall be composed of the following members:
						(A)The
			 Secretary.
						(B)Four State
			 governors to be appointed by the National Governors Association on a bipartisan
			 basis.
						(C)Two members of a
			 State legislature to be appointed, on a joint and bipartisan basis, by the
			 National Conference of State Legislators and the American Legislative Exchange
			 Council.
						(D)Two county
			 officials to be appointed by the National Association of Counties on a
			 bipartisan basis.
						(E)Two mayors to be
			 appointed, on a joint and bipartisan basis, by the National League of Cities
			 and by the United States Conference of Mayors.
						(F)Two individuals to
			 be appointed by the Speaker of the House of Representatives.
						(G)Two individuals to
			 be appointed by the minority leader of the House of Representatives.
						(H)Two individuals to
			 be appointed by the majority leader of the Senate.
						(I)Two individuals to
			 be appointed by the minority leader of the Senate.
						(3)DutiesThe
			 Commission—
						(A)shall request
			 States to submit proposals, which may include a variety of reform options such
			 as tax credit approaches, expansions of public programs such as Medicaid and
			 the State Children’s Health Insurance Program, the creation of purchasing
			 pooling arrangements similar to the Federal Employees Health Benefits Program,
			 individual market purchasing options, single risk pool or single payer systems,
			 health savings accounts, a combination of the options described in this
			 subparagraph, or other alternatives determined appropriate by the Commission,
			 including options suggested by States or the public, and nothing in this
			 subparagraph shall be construed to prevent the Commission from approving a
			 reform proposal not included in this subparagraph;
						(B)shall conduct a
			 thorough review of the grant application from a State and carry on a dialogue
			 with all State applicants concerning possible modifications and
			 adjustments;
						(C)shall submit the
			 recommendations and legislative proposal described in subsection
			 (d)(4)(C);
						(D)shall be
			 responsible for receiving information to determine the status and progress
			 achieved under the program or projects granted under this section;
						(E)shall report to
			 the public concerning progress made by States with respect to the performance
			 measures and goals established under this title, the periodic progress of the
			 State relative to its State performance measures and goals, and the State
			 program application procedures, by region and State jurisdiction;
						(F)shall promote
			 information exchange between States and the Federal Government;
						(G)shall be
			 responsible for making recommendations to the Secretary and the Congress, using
			 equivalency or minimum standards, for minimizing the negative effect of State
			 program on national employer groups, provider organizations, and insurers
			 because of differing State requirements under the programs; and
						(H)may require States
			 to submit additional information or reports concerning the status and progress
			 achieved under health care expansion and improvement programs granted under
			 this section, as needed.
						(4)Period of
			 appointment; representation requirements; vacanciesMembers shall
			 be appointed for a term of 5 years. In appointing such members under paragraph
			 (2), the designated appointing individuals shall ensure the representation of
			 urban and rural areas and an appropriate geographic distribution of such
			 members. Any vacancy in the Commission shall not affect its powers, but shall
			 be filled in the same manner as the original appointment.
					(5)Chairperson,
			 meetings
						(A)ChairpersonThe
			 Commission shall select a Chairperson from among its members.
						(B)QuorumTwo-thirds
			 of the members of the Commission shall constitute a quorum, but a lesser number
			 of members may hold hearings.
						(C)MeetingsNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed, the Commission shall hold its first meeting. The Commission
			 shall meet at the call of the Chairperson.
						(6)Powers of the
			 commission
						(A)Negotiations
			 with statesThe Commission may conduct detailed discussions and
			 negotiations with States submitting applications under this section, either
			 individually or in groups, to facilitate a final set of recommendations for
			 purposes of subsection (d)(4)(C).
						(B)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out the purposes of this subsection.
						(C)MeetingsIn
			 addition to other meetings the Commission may hold, the Commission shall hold
			 an annual meeting with the participating States under this section for the
			 purpose of having States report progress toward the purposes in subsection (a)
			 and for an exchange of information.
						(D)InformationThe
			 Commission may secure directly from any Federal department or agency such
			 information as the Commission considers necessary to carry out the provisions
			 of this subsection. Upon request of the Chairperson of the Commission, the head
			 of such department or agency shall furnish such information to the Commission
			 if the head of the department or agency involved determines it
			 appropriate.
						(E)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(7)Personnel
			 matters
						(A)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government or of a State or local government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
						(B)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
						(C)StaffThe
			 Chairperson of the Commission may, without regard to the civil service laws and
			 regulations, appoint and terminate an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(D)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
						(E)Temporary and
			 intermittent servicesThe Chairperson of the Commission may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
						(8)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $3,000,000 for fiscal year 2009 and each fiscal year
			 thereafter.
					(d)Requirements for
			 Programs
					(1)State
			 planA State that seeks to operate a program under this section
			 shall prepare and submit to the Commission, as part of the application under
			 subsection (b)(2), a State plan that shall have as its goal increased health
			 care coverage, and in service of that goal such additional goals as
			 improvements in health care quality, efficiency, cost-effectiveness, and the
			 appropriate use of information technology. To achieve such goal, the State plan
			 shall comply with the following:
						(A)Coverage
							(i)In
			 generalWith respect to coverage, the State plan shall—
								(I)provide and
			 describe the manner in which the State will ensure that an increased number of
			 individuals residing within the State will have expanded access to health care
			 coverage with a specific 5-year target for reduction in the number or
			 proportion of uninsured individuals through either private or public program
			 expansion, or both, in accordance with or in addition to the options
			 established by the Commission;
								(II)describe the
			 number and percentage of current uninsured individuals who will achieve
			 coverage under a State health program;
								(III)describe the
			 coverage that will be provided to beneficiaries under a State health
			 program;
								(IV)identify Federal,
			 State, or local and private programs that currently provide health care
			 services in the State and describe how such programs could be coordinated with
			 a State health program, to the extent practicable; and
								(V)provide for
			 improvements in the availability of appropriate health care coverage that will
			 increase access to care in urban, suburban, rural, and frontier areas of the
			 State with medically underserved populations or where there may be an
			 inadequate supply of health care providers.
								(ii)Coverage
			 optionsThe coverage under the State plan may be—
								(I)health insurance
			 coverage that meets the aggregate actuarial value requirement of section
			 2103(a)(2)(B) of the Social Security Act (42 U.S.C. 1397cc(a)(2)(B));
								(II)a combination of
			 health insurance coverage and a consumer-directed health care spending account,
			 if the actuarial value of such coverage plus the amount of annual deposits into
			 such account from sources other than the beneficiary is not less than the
			 actuarial value amount described in subclause (I); or
								(III)health care
			 access not less on average than that provided through coverage described in
			 subclause (I).
								(iii)ConstructionNothing
			 in this clause shall be construed to limit in any way the authority of the
			 Secretary of Health and Human Services to issue waivers under section 1115 of
			 the Social Security Act.
							(B)QualityWith
			 respect to quality, the State plan may describe efforts to improve health care
			 quality in the State, including an explanation of how such efforts would change
			 (if at all) under the State plan.
						(C)CostsWith
			 respect to costs, the State plan shall—
							(i)describe such
			 steps as the State may undertake to improve the efficiency of health
			 care;
							(ii)describe the
			 public and private sector financing to be provided for the State health
			 program;
							(iii)estimate the
			 amount of Federal, State, and local expenditures, as well as, the costs to
			 business and individuals under the State health program; and
							(iv)describe how the
			 State plan will ensure the financial solvency of the State health
			 program.
							(D)Health
			 information technologyWith respect to health information
			 technology, the State plan may describe efforts to improve the appropriate use
			 of health information technology, including an explanation of how such efforts
			 would change (if at all) under the State plan.
						(E)Exceptions to
			 Federal policies
							(i)In
			 generalSubject to clause (ii), the State plan shall describe the
			 exceptions to otherwise applicable Federal statutes, regulations, and policies
			 that would apply within the geographic area and time period governed by the
			 plan.
							(ii)Recognition of
			 ERISA requirementsExcept to the extent authorized under
			 subsection (j)(4), the State plan may not include exceptions to the provisions
			 of the Employee Retirement Income Security Act of 1974 but may take into
			 account the amendments made by title I of this Act.
							(2)Technical
			 assistanceThe Secretary shall, if requested, provide technical
			 assistance to States to assist such States in developing applications and plans
			 under this section, including technical assistance by private sector entities
			 if determined appropriate by the Commission.
					(3)Initial
			 reviewWith respect to a State application under subsection
			 (b)(2), the Secretary and the Commission shall complete an initial review of
			 such State application not later than 60 days after the receipt of such
			 application, analyze the scope of the proposal, and determine whether
			 additional information is needed from the State. The Commission shall advise
			 the State within such period of the need to submit additional
			 information.
					(4)Final
			 determination
						(A)In
			 generalIn a timely manner consistent with subparagraph (C), the
			 Commission shall determine whether to submit a State proposal to Congress for
			 approval.
						(B)Voting
							(i)In
			 generalThe determination to submit a State proposal to Congress
			 under subparagraph (A) shall be approved by 2/3 of the
			 members of the Commission who are present and eligible to vote and a majority
			 of the entire Commission.
							(ii)EligibilityA
			 member of the Commission shall not participate in a determination under
			 subparagraph (A) if—
								(I)in the case of a
			 member who is a Governor, such determination relates to the State of which the
			 member is the Governor; or
								(II)in the case of
			 member not described in subclause (I), such determination relates to the
			 geographic area of a State of which such member serves as a State or local
			 official or as a Member of Congress.
								(C)SubmissionNot
			 later than 90 days before October 1 of each fiscal year, the Commission may
			 submit to Congress a list, in the form of a legislative proposal, of the State
			 applications that the Commission recommends for approval under this
			 section.
						(5)Program or
			 project periodA State program or project may be approved for a
			 period of 5 years and may be extended for a subsequent period of time upon
			 approval by the Commission, based upon achievement of targets.
					(e)Expedited
			 Congressional Consideration
					(1)Introduction and
			 expedited consideration in the House of Representatives
						(A)Introduction in
			 House of RepresentativesThe legislative proposal submitted
			 pursuant to subsection (d)(4)(C) shall be in the form of a joint resolution (in
			 this subsection referred to as the resolution). Such resolution
			 shall be introduced in the House of Representatives by the Speaker immediately
			 upon receipt of the language and shall be referred non-sequentially to the
			 appropriate committee (or committees) of House of Representatives. If the
			 resolution is not introduced in accordance with the preceding sentence, the
			 resolution may be introduced by any member of the House of
			 Representatives.
						(B)Committee
			 considerationNot later than 15 calendar days after the
			 introduction of the resolution described in subparagraph (A), each committee of
			 the House of Representatives to which the resolution was referred shall report
			 the resolution. The report may include, at the committee’s discretion, a
			 recommendation for action by the House. If a committee has not reported such
			 resolution (or an identical resolution) at the end of 15 calendar days after
			 its introduction or at the end of the first day after there has been reported
			 to the House a resolution, whichever is earlier, such committee shall be deemed
			 to be discharged from further consideration of such resolution and such
			 resolution shall be placed on the appropriate calendar of the House of
			 Representatives.
						(C)Expedited
			 procedure in HouseNot later than 5 legislative days after the
			 date on which all committees have been discharged from consideration of a
			 resolution, the Speaker of the House of Representatives, or the Speaker’s
			 designee, shall move to proceed to the consideration of the resolution. It
			 shall also be in order for any member of the House of Representatives to move
			 to proceed to the consideration of the resolution at any time after the
			 conclusion of such 5-day period. All points of order against the resolution
			 (and against consideration of the resolution) are waived. A motion to proceed
			 to the consideration of the resolution is highly privileged in the House of
			 Representatives and is not debatable. The motion is not subject to amendment,
			 to a motion to postpone consideration of the resolution, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the vote
			 by which the motion to proceed is agreed to or not agreed to shall not be in
			 order. If the motion to proceed is agreed to, the House of Representatives
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the House of Representatives until disposed of. A
			 motion to recommit the resolution shall not be in order. Upon its passage in
			 the House, the clerk of the House shall provide for its immediate transmittal
			 to the Senate.
						(2)Expedited
			 consideration in the Senate
						(A)Referral to
			 committeeIf the resolution is agreed to by the House of
			 Representatives, upon its receipt in the Senate the majority leader of the
			 Senate, or the leader’s designee, the resolution shall be referred to the
			 appropriate committee of Senate.
						(B)Committee
			 considerationNot later than 15 calendar days after the referral
			 of the resolution under subparagraph (A), the committee of the Senate to which
			 the resolution was referred shall report the resolution. The report may
			 include, at the committee’s discretion, a recommendation for action by the
			 Senate. If a committee has not reported such resolution (or an identical
			 resolution) at the end of 15 calendar days after its referral or at the end of
			 the first day after there has been reported to the Senate a resolution,
			 whichever is earlier, such committee shall be deemed to be discharged from
			 further consideration of such resolution and such resolution shall be placed on
			 the appropriate calendar of the Senate.
						(C)Expedited floor
			 considerationNot later than 5 legislative days after the date on
			 which all committees have been discharged from consideration of a resolution,
			 the majority leader of the Senate, or the majority leader’s designee, shall
			 move to proceed to the consideration of the resolution. It shall also be in
			 order for any member of the Senate to move to proceed to the consideration of
			 the resolution at any time after the conclusion of such 5-day period. All
			 points of order against the resolution (and against consideration of the
			 resolution) are waived. A motion to proceed to the consideration of the
			 resolution in the Senate is privileged and is not debatable. The motion is not
			 subject to amendment, to a motion to postpone consideration of the resolution,
			 or to a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion to proceed is agreed to or not agreed
			 to shall not be in order. If the motion to proceed is agreed to, the Senate
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the Senate until disposed of.
						(3)Rules of the
			 Senate and House of RepresentativesThis subsection is enacted by
			 Congress—
						(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and is deemed to be part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution under this subsection, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
						(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						(4)Federal budget
			 neutralityExcept insofar as it allots appropriations made
			 pursuant to subsection (k), the legislative proposal submitted pursuant to
			 subsection (d)(4)(C) may not increase the cumulative, net Federal budget
			 deficit during the multi-year operation of all the State applications contained
			 therein, taking into account such applications’ impact on Federal mandatory and
			 discretionary spending, Federal revenue, and Federal tax expenditures.
					(f)Funding
					(1)In
			 generalThe Secretary shall provide a grant to a State that has
			 an application approved under subsection (e) to enable such State to carry out
			 an innovative State health program in the State, to the extent that such a
			 grant is included in the recommendation of the Commission.
					(2)Amount of
			 grantThe amount of a grant provided to a State under paragraph
			 (1) shall be determined based upon the recommendations of the Commission,
			 subject to the amount appropriated under subsection (k).
					(3)Performance-based
			 funding allocationIn awarding grants under paragraph (1), the
			 Commission shall direct the Secretary to—
						(A)fund a balanced
			 diversity of approaches as provided for by the Commission in subsection
			 (c)(1)(B); and
						(B)link allocations
			 to the State to the meeting of the goals and performance measures relating to
			 health care coverage and health care costs established under this title through
			 the State project application process.
						(4)ReportOne
			 year before the end of the 5-year period beginning on the date on which the
			 first State begins to implement a plan approved under subsection (e), the
			 Commission shall prepare and submit to the appropriate committees of Congress,
			 a report on the progress made by States in meeting the goals of expanded
			 coverage and cost containment through performance measures established during
			 the 5-year period of the State plan. Such report may contain the recommendation
			 of the Commission concerning any future action that Congress should take
			 concerning health care reform, including whether or not to extend the program
			 established under this subsection.
					(g)Monitoring and
			 Evaluation
					(1)Annual reports
			 and participation by statesEach State that has received a
			 program approval shall—
						(A)submit to the
			 Commission an annual report based on the period representing the respective
			 State’s fiscal year, detailing compliance with the requirements established by
			 the Commission and the Secretary in the approval and in this section;
			 and
						(B)participate in the
			 annual meeting under subsection (c)(4)(C).
						(2)Evaluations by
			 CommissionThe Commission shall prepare and submit to Congress
			 annual reports that shall contain—
						(A)a description of
			 the effects of the reforms undertaken in States receiving approvals under this
			 section;
						(B)a description of
			 the recommendations of the Commission and actions taken based on these
			 recommendations;
						(C)an independent
			 evaluation of the effectiveness of such reforms in—
							(i)expanding health
			 care coverage for State residents; and
							(ii)reducing or
			 containing health care costs in the States,
							as well
			 as other relevant or significant findings;(D)recommendations
			 regarding the advisability of increasing Federal financial assistance for State
			 ongoing or future health program initiatives, including the amount and source
			 of such assistance; and
						(E)as required by the
			 Commission or the Secretary under this section, a periodic, independent
			 evaluation of the program.
						(h)Noncompliance
					(1)Corrective action
			 plansIf a State is not in compliance with a requirement of this
			 section, the Commission, on recommendation of the Secretary, shall develop a
			 corrective action plan for such State.
					(2)TerminationThe
			 Commission, on recommendation of the Secretary, may revoke any program granted
			 under this section. Such decisions shall be subject to a petition for
			 reconsideration and appeal pursuant to regulations established by the
			 Secretary.
					(i)Relationship to
			 Federal Programs
					(1)In
			 generalNothing in this title, or in section 1115 of the Social
			 Security Act (42 U.S.C. 1315) shall be construed as authorizing the Secretary,
			 the Commission, a State, or any other person or entity to alter or affect in
			 any way—
						(A)the provisions of
			 title XIX of such Act (42 U.S.C. 1396 et seq.) or the regulations implementing
			 such title or,
						(B)except as
			 authorized in subsection (j)(4), the provisions of the Employee Retirement
			 Income Security Act of 1974 (as amended by this Act) or the regulations
			 implementing such Act.
						(2)Maintenance of
			 effortNo payment may be made under subsection (f)(1) if the
			 State adopts criteria for benefits or criteria for standards and methodologies
			 for purposes of determining an individual’s eligibility for medical assistance
			 under the State plan under title XIX that are more restrictive than those
			 required under Federal law and applied as of the date of enactment of this
			 Act.
					(j)Miscellaneous
			 Provisions
					(1)Application of
			 certain requirements
						(A)Restriction on
			 application of preexisting condition exclusions
							(i)In
			 generalSubject to subparagraph (B), a State shall not permit the
			 imposition of any preexisting condition exclusion for covered benefits under a
			 program or project under this section.
							(ii)Group health
			 plans and group health insurance coverageIf the State program or
			 project provides for benefits through payment for, or a contract with, a group
			 health plan or group health insurance coverage, the program or project may
			 permit the imposition of a preexisting condition exclusion but only insofar and
			 to the extent that such exclusion is permitted under the applicable provisions
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security
			 Act of 1974 and title XXVII of the Public Health Service Act.
							(B)Compliance with
			 other requirementsCoverage offered under the program or project
			 shall comply with the requirements of subpart 2 of part A of title XXVII of the
			 Public Health Service Act insofar as such requirements apply with respect to a
			 health insurance issuer that offers group health insurance coverage.
						(2)Prevention of
			 duplicative payments
						(A)Other health
			 plansNo payment shall be made to a State under subsection (f)(1)
			 for expenditures for health assistance provided for an individual to the extent
			 that a private insurer (as defined by the Secretary by regulation and including
			 a group health plan (as defined in section 607(1) of the Employee Retirement
			 Income Security Act of 1974), a service benefit plan, and a health maintenance
			 organization) would have been obligated to provide such assistance but for a
			 provision of its insurance contract which has the effect of limiting or
			 excluding such obligation because the individual is eligible for or is provided
			 health assistance under the plan.
						(B)Other Federal
			 governmental programsExcept as provided in any other provision
			 of law, no payment shall be made to a State under subsection (f)(1) for
			 expenditures for health assistance provided for an individual to the extent
			 that payment has been made or can reasonably be expected to be made promptly
			 (as determined in accordance with regulations) under any other federally
			 operated or financed health care insurance program. For purposes of this
			 paragraph, rules similar to the rules for overpayments under section 1903(d)(2)
			 of the Social Security Act shall apply.
						(3)Application of
			 certain general provisionsThe following provisions of the Social
			 Security Act shall apply to States under subsection (f)(1) in the same manner
			 as they apply to a State under such title XIX:
						(A)Title XIX
			 provisions
							(i)Section
			 1902(a)(4)(C) (relating to conflict of interest standards).
							(ii)Paragraphs (2),
			 (16), and (17) of section 1903(i) (relating to limitations on payment).
							(iii)Section 1903(w)
			 (relating to limitations on provider taxes and donations).
							(iv)Section 1920A
			 (relating to presumptive eligibility for children).
							(B)Title XI
			 provisions
							(i)Section 1116
			 (relating to administrative and judicial review), but only insofar as
			 consistent with this title.
							(ii)Section 1124
			 (relating to disclosure of ownership and related information).
							(iii)Section 1126
			 (relating to disclosure of information about certain convicted
			 individuals).
							(iv)Section 1128A
			 (relating to civil monetary penalties).
							(v)Section 1128B(d)
			 (relating to criminal penalties for certain additional charges).
							(vi)Section 1132
			 (relating to periods within which claims must be filed).
							(4)Relation to
			 HIPAAHealth benefits coverage provided under a State program or
			 project under this section shall be treated as creditable coverage for purposes
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security
			 Act of 1974, title XXVII of the Public Health Service Act, and subtitle K of
			 the Internal Revenue Code of 1986.
					(k)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section (other than subsection (c)), such sums as may be necessary for
			 each of fiscal years 2009 through 2013. Amounts appropriated for a fiscal year
			 under this subsection and not expended may be used in subsequent fiscal years
			 to carry out this section.
				203.Effective
			 dateThe provisions of this
			 title shall take effect as of the date of the enactment of this Act.
			IIIDemonstration
			 Project for Employer Buy-In
			301.Demonstration
			 project for employer buy-inTitle XXI of the Social Security Act is
			 amended by adding at the end the following new section:
				
					2111.Demonstration
				project for employer buy-in
						(a)Authority
							(1)In
				generalThe Secretary shall establish a demonstration project
				under which up to 10 States (each referred to in this section as a
				participating State) that meet the conditions of paragraph (2)
				may provide, under its State child health plan (notwithstanding section
				2102(b)(3)(C)) for a period of 5 years, for child health assistance in relation
				to family coverage described in subsection (d) for children who would be
				targeted low-income children but for coverage as beneficiaries under a group
				health plan as the children of participants by virtue of a qualifying
				employer’s contribution under subsection (b)(2).
							(2)ConditionsThe
				conditions described in this paragraph for a State are as follows:
								(A)No waiting
				listsThe State does not impose any waiting list, enrollment cap,
				or similar limitation on enrollment of targeted low-income children under the
				State child health plan.
								(B)Eligibility of
				all children under 200 percent of poverty lineThe State is
				applying an income eligibility level under section 2110(b)(1)(B)(ii)(I) that is
				at least 200 percent of the poverty line.
								(3)Qualifying
				employer definedIn this section, the term qualifying
				employer means an employer that has a majority of its workforce composed
				of full-time workers with family incomes reasonably estimated by the employer
				(based on wage information available to the employer) at or below 200 percent
				of the poverty line. In applying the previous sentence, two part-time workers
				shall be treated as a single full-time worker.
							(b)FundingA
				demonstration project under this section in a participating State shall be
				funded, with respect to assistance provided to children described in subsection
				(a)(1), consistent with the following:
							(1)Limited family
				contributionThe family involved shall be responsible for
				providing payment towards the premium for such assistance of such amount as the
				State may specify, except that the limitations on cost-sharing (including
				premiums) under paragraphs (2) and (3) of section 2103(e) shall apply to all
				cost-sharing of such family under this section.
							(2)Minimum employer
				contributionThe qualifying employer involved shall be
				responsible for providing payment to the State child health plan in the State
				of at least 50 percent of the portion of the cost (as determined by the State)
				of the family coverage in which the employer is enrolling the family that
				exceeds the amount of the family contribution under paragraph (1) applied
				towards such coverage.
							(3)Limitation on
				Federal financial participationIn no case shall the Federal
				financial participation under section 2105 with respect to a demonstration
				project under this section be made for any portion of the costs of family
				coverage described in subsection (d) (including the costs of administration of
				such coverage) that are not attributable to children described in subsection
				(a)(1).
							(c)Uniform
				Eligibility RulesIn providing assistance under a demonstration
				project under this section—
							(1)a State shall
				establish uniform rules of eligibility for families to participate; and
							(2)a State shall not
				permit a qualifying employer to select, within those families that meet such
				eligibility rules, which families may participate.
							(d)Terms and
				ConditionsThe family coverage offered to families of qualifying
				employers under a demonstration project under this section in a State shall be
				the same as the coverage and benefits provided under the State child health
				plan in the State for targeted low-income children with the highest family
				income level
				permitted.
						.
			IVAccess to Health
			 Benefits Through Regional State Arrangements
			401.Promoting
			 access through regional State arrangements under a demonstration
			 project
				(a)In
			 general
					(1)Regional State
			 arrangementsUnder this title the Secretary of Health and Human
			 Services, in collaboration with the Secretary of Labor, shall facilitate the
			 establishment of regional State arrangements (each in this title referred to as
			 a regional State arrangement) under which two or more States ban
			 together in order to increase their purchasing pooling power and offer
			 affordable health insurance to citizens of those States consistent with
			 paragraph (2). Such arrangements shall include the following components:
						(A)The appointment of
			 a Benefits Administrator under subsection (b)
						(B)The offering of
			 standard health benefit plans under subsection (c).
						(C)The charging of
			 premiums using a modified community-rated premiums under subsection (d).
						(D)A requirement for
			 individual health insurance coverage under subsection (e).
						(E)Subsidies for
			 financially disadvantages persons under subsection (f).
						(F)Employer rule in
			 funding health benefit plans under subsection (g).
						(2)Application on a
			 demonstration basisThis title shall be implemented on a
			 demonstration basis so that—
						(A)the regional State
			 arrangements cover no more than 20 States; and
						(B)implementation
			 occurs only over a 10-year period.
						(3)Collaborative
			 Federal implementation
						(A)In
			 generalIn carrying out this title—
							(i)the
			 Secretary of Labor shall be primarily responsible for implementation with
			 respect to employees and dependents; and
							(ii)the
			 Secretary of Health and Human Services shall be primarily responsible for
			 implementation for all other individuals.
							(B)Reference to
			 SecretaryExcept as otherwise provided, in this title, the term
			 Secretary means the Secretary of Health and Human Services working
			 in collaboration with the Secretary of Labor.
						(4)ReportThe
			 Secretary shall jointly submit to Congress a biannual report on the
			 implementation of this title and shall include in such report recommendations
			 regarding the expansion and extension of the program under this title.
					(b)Benefit
			 Administrator
					(1)In
			 generalEach regional State
			 arrangement shall be administered by a Benefit Administrator who shall be
			 responsible for the administration of this title under the arrangement.
					(2)Disclosure of
			 performance of Benefit AdministratorsThe Secretary shall make available to the
			 public information on the relative administrative performance of each Benefit
			 Administrator.
					(c)Standard health
			 benefit plans
					(1)Offering of
			 standard health benefit plansUnder each regional State arrangement
			 State, the Benefit Administrator shall, through a bidding process determined
			 and administered by the Secretary, offer, directly or indirectly, three to five
			 standard health benefit plans to all individuals, regardless of employment, who
			 reside in a State covered by the arrangement.
					(2)Standard health
			 benefit plansIn this title, the term standard health
			 benefit plan means a health benefits plan that meets standards relating
			 to benefits recognized by the Secretary. The Secretary shall request the
			 National Association of Insurance Commissioners or another appropriate entity
			 to develop such standards for such plans in a manner consistent with the model
			 for standards development used under section 1881 of the Social Security Act
			 (42 U.S.C. 1395rr) for medicare supplemental policies. Such standards shall be
			 designed to permit the offering of low-cost benefit options.
					(d)Application of
			 modified community-rated premiums
					(1)In
			 generalThe premiums for the standard health benefit plans
			 offered under a regional State arrangement within a defined service area (as
			 identified under paragraph (2)) shall be established consistent with the
			 following:
						(A)All such plans in
			 the area shall uniformly bear the cost of disease and injury.
						(B)Except as
			 otherwise provided in this paragraph, the premiums shall be uniform within such
			 area for family coverage and for individual coverage for each plan in such
			 area.
						(C)In the case of a
			 plan purchased by an individual and not in connection with a group health plan,
			 the regional State arrangement may permit the variation of premiums based upon
			 the age band in which an individual or family falls in a manner that reasonable
			 reflects the health cost differences of individuals among such age
			 bands.
						(D)There shall be a
			 mechanism whereby there would be standardized risk adjustments to premiums of
			 each plan in the area based on the actual claims under the respective plans
			 during the previous plan year.
						(E)Adjustments
			 related to self-imposed lifestyle risks, such as smoking, alcohol consumption,
			 and avoidance of personal risk, may be made.
						(F)Premiums may be
			 varied among standard health benefit plans based on efficiencies generated by
			 better administrator practices, including efficiencies derived from superior
			 disease management, utilization management, case management, lifestyle
			 management, “pay-for-performance” systems, and other innovative initiatives
			 designed to lower costs, increase quality, and improve accountability.
						(2)Identification
			 of defined service areasFor
			 purposes of paragraph (1), the Secretary shall divide the area covered by each
			 regional State arrangement into separate defined service areas based on major
			 medical markets.
					(e)Individual
			 coverage mandate
					(1)In
			 generalSubject to paragraph (3), each regional State arrangement
			 shall provide that each uninsured individual (as defined in paragraph (4))
			 shall—
						(A)automatically be
			 enrolled in a standard health benefit plan under this title; and
						(B)be liable, through
			 payroll deduction or otherwise, for the payment of premiums for such
			 enrollment, taking into account the amount of any financial subsidy offered
			 under subsection (f).
						(2)CertificationEach Benefit Administrator for a regional
			 State arrangement shall develop a satisfactory method for certifying compliance
			 with the provisions of individuals residing in the area covered by the
			 arrangement with the requirement of paragraph (1).
					(3)ExceptionsThe
			 Secretary may establish exceptions to the requirement of paragraph (1) in
			 appropriate cases, such as in the case of individuals who are financially
			 unable to afford to pay the premiums required to enroll in a standard health
			 benefit plan.
					(4)Uninsured
			 individual definedIn this subsection, the term uninsured
			 individual means, with respect to a regional State arrangement, an
			 individual who—
						(A)resides in a State included in a regional
			 State arrangement;
						(B)is not enrolled for
			 benefits under—
							(i)the
			 Medicare or Medicaid program or another government-sponsored health program (as
			 identified by the Secretary of Health and Human Services); or
							(ii)a
			 group health plan (as defined in section 607(1) of the Employee Retirement
			 Income Security Act of 1974); and
							(C)does not have
			 coverage that is otherwise found to be qualifying by the Secretary.
						(f)Subsidies for
			 Financially Disadvantaged PersonsThe Secretary shall establish a system of
			 subsidies to assist in the payment of premiums and cost-sharing for individuals
			 who are required under subsection (e) (but for paragraph (3)) to be covered
			 under a standard health benefit plan but who are financially unable to afford
			 to pay such premiums..
				(g)Employer role in
			 funding health benefit plans
					(1)In
			 generalNothing in this title shall prevent an employer from
			 providing health benefits coverage to employees and their dependents through
			 existing arrangements or through a standard health benefit plan offered through
			 a regional State arrangement under this title.
					(2)Required
			 registration with Benefits AdministratorEach employer with
			 employees residing in an area covered by a regional State arrangement shall
			 register with the Benefits Administrator for such arrangement.
					402.Transparency and
			 accountability for health benefit plans
				(a)Plan
			 comparisonsThe Secretary
			 shall establish a method for making available, in comparative form, to health
			 consumers, providers, employers, and health plans, how health benefit plans
			 offered under this title compare to each other within a regional State
			 arrangement.
				(b)Provider
			 transparency and accountability
					(1)Quality
			 standardsNot later than 1
			 year after the date of the enactment of this Act, the Secretary shall develop
			 definitions and standards for quality care in collaboration with providers,
			 public and private-sector representatives, payers, and consumers.
					(2)CoverageThe quality standards developed under
			 paragraph (1) shall cover both process and outcome measures and shall be
			 applied to health care entities, including individual physicians, groups of
			 physicians, hospitals, integrated systems, and, to the extent specified by the
			 Secretary, an entire enterprise. Such standards shall be based on
			 evidence-based medicine and shall be continuously updated and expanded.
					(3)MeasurementOnce
			 such standards are developed, performance of health care entities shall be
			 measured against these standards.
					(c)Health plan
			 transparency and accountability
					(1)AccountabilityThe Secretary shall develop standards to
			 hold administrators of health benefit plans accountable for their claims
			 administrative practices, including overhead costs, delayed claims payments,
			 errors, lost claims, and aggressive denial of claims.
					(2)Development of
			 standardsThe Secretary shall
			 develop such standards through a collaborative process between the
			 public-sector and private-sector stakeholders to measure and make available to
			 the public information on the performance of health benefit plan administrators
			 during the period measured. Such information for each health benefit plan
			 administrator shall include, for each health plan administered for each
			 measurement period, the following:
						(A)Expense loadings added to the basic premium
			 amount to cover expenses of the plan, including commissions, premium taxes,
			 marketing support costs, and other similar expenses.
						(B)The total number
			 and cost of denied claims.
						(C)The total cost of
			 denied claims that is transferred to providers.
						(D)The average out-of-pocket expense incurred
			 by participants.
						(E)Consumer
			 assessments regarding plan administration.
						(F)The relative
			 efficiency and quality of claims administration and other administrative
			 processes.
						(d)OversightThe Secretary shall have oversight
			 responsibility to ensure that health benefit plans are administered
			 properly.
				VAmendments
			 Relating to Preexisting Condition Exclusion
			501.Short
			 titleThis Act may be cited as
			 the Preexisting Condition Exclusion
			 Patient Protection Act of 2008.
			502.Amendments
			 relating to preexisting condition exclusions under group health plans
				(a)Amendments to
			 the Employee Retirement Income Security Act of 1974
					(1)Reduction in
			 look-back periodSection 701(a)(1) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181(a)(1)) is amended by striking
			 6-month period and inserting 30-day
			 period.
					(2)Reduction in
			 permitted preexisting condition limitation periodSection
			 701(a)(2) of such Act (29 U.S.C. 1181(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
					(b)Amendments to
			 the Public Health Service Act
					(1)Reduction in
			 look-back periodSection 2701(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300gg(a)(1)) is amended by striking 6-month
			 period and inserting 30-day period.
					(2)Reduction in
			 permitted preexisting condition limitation periodSection
			 2701(a)(2) of such Act (42 U.S.C. 300gg(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
					(c)Amendments to
			 the Internal Revenue Code of 1986
					(1)Reduction in
			 look-back periodParagraph
			 (1) of section 9801(a) of the Internal Revenue Code of 1986 (relating to
			 limitation on preexisting condition exclusion period and crediting for periods
			 of previous coverage) is amended by striking 6-month period and
			 inserting 30-day period.
					(2)Reduction in
			 permitted preexisting condition limitation periodParagraph (2)
			 of section 9801(a) of such Code is amended by striking 12 months
			 and inserting 3 months, and by striking 18 months
			 and inserting 9 months.
					(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
					(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the earlier of—
						(A)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act), or
						(B)3 years after the
			 date of the enactment of this Act.
						For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.503.Amendments
			 relating to preexisting condition exclusions in health insurance coverage in
			 the individual market
				(a)Applicability of
			 group health insurance limitations on imposition of preexisting condition
			 exclusions
					(1)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41) is amended—
						(A)by redesignating
			 the second subsection (e) (relating to market requirements) and subsection (f)
			 as subsections (f) and (g), respectively; and
						(B)by adding at the
			 end the following new subsection:
							
								(h)Application of
				group health insurance limitations on imposition of preexisting condition
				exclusions
									(1)In
				generalSubject to paragraph (2), a health insurance issuer that
				provides individual health insurance coverage may not impose a preexisting
				condition exclusion (as defined in subsection (b)(1)(A) of section 2701) with
				respect to such coverage except to the extent that such exclusion could be
				imposed consistent with such section if such coverage were group health
				insurance coverage.
									(2)LimitationIn
				the case of an individual who—
										(A)is enrolled in
				individual health insurance coverage;
										(B)during the period
				of such enrollment has a condition for which no medical advice, diagnosis,
				care, or treatment had been recommended or received as of the enrollment date;
				and
										(C)seeks to enroll
				under other individual health insurance coverage which provides benefits
				different from those provided under the coverage referred to in subparagraph
				(A) with respect to such condition,
										the issuer
				of the individual health insurance coverage described in subparagraph (C) may
				impose a preexisting condition exclusion with respect to such condition and any
				benefits in addition to those provided under the coverage referred to in
				subparagraph (A), but such exclusion may not extend for a period of more than 3
				months..
						(2)Elimination of
			 COBRA requirementSubsection (b) of such section is
			 amended—
						(A)by adding
			 and at the end of paragraph (2);
						(B)by striking the
			 semicolon at the end of paragraph (3) and inserting a period; and
						(C)by striking
			 paragraphs (4) and (5).
						(3)Conforming
			 amendmentSection 2744(a)(1) of such Act (42 U.S.C.
			 300gg–44(a)(1)) is amended by inserting (other than subsection
			 (h)) after section 2741 .
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
				
